 ORIGINAL Case: 20-10093       Document: 00515832636 Page: 1 Date Filed: 04/22/2021
            Case 7:16-cv-00108-O Document 196 Filed 04/22/21 Page 1 of 2 PageID 4962
     FILED
   April 22, 2021
  KAREN MITCHELL
CLERK, U.S. DISTRICT
                           United States Court of Appeals
                                for the Fifth Circuit
                                                                               United States Court of Appeals
      COURT                                                                             Fifth Circuit


                                              ___________ FILED
                                                                                  April 15, 2021
                                               No. 20-10093                      Lyle W. Cayce
                                              ___________                             Clerk

                    Franciscan Alliance, Incorporated; Christian Medical
                    and Dental Society; Specialty Physicians of Illinois,
                    L.L.C.,

                                                                     Plaintiffs—Appellants,

                                                   versus

                    Xavier Becerra, Secretary, U.S. Department of Health
                    and Human Services; United States Department of
                    Health and Human Services,

                                                                    Defendants—Appellees,

                                                   versus

                    American Civil Liberties Union of Texas; River City
                    Gender Alliance,

                                                          Intervenors—Appellees.
                                  ____________________________

                                Appeal from the United States District Court
                                    for the Northern District of Texas
                                          USDC No. 7:16-CV-108 -O
                                 ____________________________

                    Before Elrod, Willett, and Engelhardt, Circuit Judges.

                                            JUDGMENT
 Case: 20-10093    Document: 00515832636 Page: 2 Date Filed: 04/22/2021
Case 7:16-cv-00108-O Document 196 Filed 04/22/21 Page 2 of 2 PageID 4963


                                    No. 20-10093



          This cause was considered on the record on appeal and was argued by
    counsel.
          IT IS ORDERED and ADJUDGED that the case is
    REMANDED for further proceedings.
          IT IS FURTHER ORDERED that each party bear its own costs
    on appeal.




                    A True Copy
                    Certified order issued Apr 22, 2021


                    Clerk, U.S. Court of Appeals, Fifth Circuit




                                          2
